                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

GEORGE EVANS                                                                       PLAINTIFF

VERSUS                                                                   NO. 4:18CV147-JMV

COMMISSIONER OF SOCIAL SECURITY                                                  DEFENDANT


                                    FINAL JUDGMENT

       Consistent with the Memorandum Opinion [19] entered in this matter today, it is hereby

ORDERED and ADJUDGED that the final decision of the Commissioner is REVERSED

and REMANDED to the Commissioner for further proceedings pursuant to sentence four of

42 U.S.C. § 405(g).

         Upon remand, the Appeals Council will instruct the Administrative Law Judge to

 apply the standard set forth in Singletary v. Bowen, 798 F.2d 818 (5th Cir. 1986), and issue a

 new decision.

       SIGNED this 26th day of August, 2019.



                                    /s/ Jane M. Virden
                                    U. S. MAGISTRATE JUDGE
